Citation Nr: 1454929	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  07-29 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, schizoaffective disorder, and any other psychiatric disability manifested by anxiety, depression, and hallucinations and, if so, whether the reopened claim may be granted.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from October 1986 to November 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2007 and October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  In the January 2007 rating decision, the RO, in pertinent part, denied the Veteran's request to reopen a claim of service connection for bipolar disorder and also denied service connection for a mental condition claimed as anxiety, depression, and hallucinations.  In the October 2009 rating decision, the RO denied the Veteran's request to reopen a claim of service connection for PTSD.  

In May 2005, November 2007, and September 2011, the Veteran testified before a Decision Review officer at hearings held at the local RO.  The Veteran also testified before the undersigned Veterans Law Judge at an April 2013 Travel Board hearing.  Transcripts from all hearings are associated with the paper claims file.  

In this regard, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals VA treatment records which have been considered by the Board and were also considered by the Agency of Original Jurisdiction (AOJ) in the January 2014 supplemental statement of the case (SSOC).  

This appeal was previously remanded by the Board in November 2013 and included a claim of service connection for gastroesophageal reflux disease (GERD).  In January 2014, the RO granted service connection for GERD, effective June 2006, which was a completed grant of the benefits sought with respect to that disability.  Therefore, that issue is no longer on appeal and will not be discussed in the decision herein.  With respect to the issue remaining on appeal, all requested development has been completed and the issue has been returned to the Board for adjudication.  

With respect to the characterization of the issue on appeal, the Board notes that the RO separately adjudicated the issues of entitlement to service connection for PTSD, bipolar disorder, and a mental condition manifested by anxiety, depression, and hallucinations, apparently because the Veteran filed separate claims for each psychiatric disability previously mentioned.  See rating decisions dated May 1998, June 2004, and January 2007; see also rating decisions dated April 2008 and October 2009.  However, the Board's review of the record, including the Veteran's statements in support of each claim and the medical evidence, reveals that the Veteran has always asserted that her claimed psychiatric disabilities (including PTSD and bipolar disorder) were incurred as a result of traumatic experiences in service, including a sexual assault, were treated in service, and have been variously manifested by nervousness, crying, anger, bitterness, depression, hallucinations, and anxiety.  See statements from the Veteran dated November 1997, March 2004, June 2006, and July 2006; see also VA treatment records dated October and November 1997 and March 1998.  

In this context, the Board is cognizant of the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), which held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, however, because the Veteran has been diagnosed with various psychiatric disabilities since the initial denial of service connection for PTSD and she has lodged the same complaints and symptoms in connection with each service connection claim involving a psychiatric disability, the Board finds that any psychiatric diagnosis made since the initial denial of service connection for PTSD does not constitute a different disability.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Therefore, the Board finds that the Veteran's claim of service connection for a mental disorder manifested by anxiety, depression, and hallucinations (see April 2006 statement), as well as her claim for PTSD based upon sexual assault (see statements dated January 2007 and April 2014), are not new claims, and that new and material evidence is required in order for the Board to consider the merits of the claim of entitlement to service connection for each psychiatric disability reflected in the record, regardless of the Veteran's theory of entitlement and her characterization of the disability being claimed.  

Finally, the Veteran submitted a written statement in February 2014, in which she raised the following issues: entitlement to service connection for a disability manifested by right foot pain, a request to reopen the issue of service connection for weight gain (claimed as obesity), and entitlement to an increased rating for her service-connected atypical chest pain.  While these issues have been raised by the record, they have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  



FINDINGS OF FACT

1.  In a May 1998 rating decision, the RO denied a claim for service connection for PTSD. 

2.  The Veteran was notified of the denial in May 1998, but she did not perfect an appeal by submitting a timely notice of disagreement and substantive appeal; nor did she submit any relevant service records or new and material evidence during the one year appeal period following the issuance of the May 1998 rating decision.  

3.  In a June 2004 rating decision, the RO denied a claim for service connection for bipolar disorder.  

4.  The Veteran was notified of the denial in July 2004, and she subsequently submitted a timely notice of disagreement in July 2004.  The RO issued an SOC in July 2005; however, the Veteran did not perfect her appeal by submitting a timely substantive appeal. 

5.  Evidence associated with the claims file since the June 2004 denial of the claim for service connection for bipolar disorder, includes new evidence that relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The May 1998 rating decision in which the RO denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The June 2004 rating decision in which the RO denied service connection for bipolar disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 20.1103 (2014).

3.  As pertinent evidence received since the June 2004 denial is new and material, the criteria for reopening the claim for service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Given the favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

In May 1998, the RO denied the Veteran's claim of entitlement to service connection for PTSD, which she asserted was a result of a sexual assault in service.  See November 1997 Informal Claim/Veteran statement.  At that time, the RO considered the Veteran's service treatment records, which did not contain any evidence of sexual assault but showed the Veteran was diagnosed with an adjustment disorder during service.  Also considered was a January 1998 VA mental disorders VA examination, wherein the examiner noted the Veteran's report of several traumatic experiences in service, including a sexual assault, but determined she did not satisfy the criteria for a diagnosis of PTSD and, instead, rendered a diagnosis of a personality disorder, not otherwise specified.  The RO also considered VA treatment records dated from October to November 1997, which showed the Veteran was diagnosed with bipolar disorder and rule out schizoaffective disorder after receiving inpatient treatment for complaints of audio hallucinations, problems with depression that started in the military, and other symptoms.  Based on the foregoing evidence, the RO denied service connection for PTSD on the basis that there was no confirmed diagnosis of PTSD.  

The record reflects that the May 1998 rating decision and notice of appellate rights were mailed to the Veteran's address of record and was not returned as undeliverable.  No further communication regarding the Veteran's PTSD claim was received during the one year appeal period following the issuance of the May 1998 rating decision; nor did the Veteran submit any relevant service records or any other evidence or communication which could be considered new and material evidence relevant to the service connection claim.  See 38 C.F.R. § 3.156(b), (c).  Accordingly, the May 1998 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The next communications received from the Veteran were written statements received in February and March 2004, which sought entitlement to service connection for a myriad of disabilities, including bipolar disorder.  Thereafter, VA treatment records dated from November 1997 to June 2004 were associated with the claims file.  Notably, in March 1998, the Veteran had an appointment with a VA psychologist and reported two traumatic events in service, including an incident of sexual harassment in 1987 and sexual assault in 1988, but she denied experiencing intrusive thoughts, nightmares, or flashbacks of the sexual assault and reported that, since discharge, she had been coping relatively well with life stressors.  The VA psychologist did not render a diagnosis at that time.  Subsequently, in June 2004, the RO denied service connection for bipolar disorder on the basis that the STRs did not contain any evidence of treatment or diagnosis for bipolar disorder and there was no additional medical evidence showing that bipolar disorder was possibly related to service.  

Parenthetically, the Board notes that, while service connection for bipolar disorder had not been previously adjudicated, the RO should have styled the Veteran's claim as a petition to reopen the claim of service connection for a psychiatric disability, to include bipolar disorder and PTSD, as the differing diagnoses were based upon the same symptoms reported by the Veteran.  See Boggs, supra; Ephraim, supra; see also Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits). 

Nevertheless, the Veteran was notified of the denial and her appellate rights in July 2004, and she subsequently submitted a timely notice of disagreement in July 2004.  The RO issued an SOC in July 2005; however, the Veteran did not perfect her appeal by submitting a timely substantive appeal.  See 38 C.F.R. § 20.200, 20.302(b).  The Veteran had until September 12, 2005, to file an appeal.  However, the Veteran did not submit any communication or other evidence, including evidence that can be construed as new and material evidence relevant to a claim involving a psychiatric disorder, during the one year appeal period following issuance of the notice of the July 2004 rating decision.  Therefore, the June 2004 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

The next communication from the Veteran was a statement received in April 2006, wherein she argued that she submitted a timely VA Form 9 in July 2005.  She did not, however, submit a copy of any such substantive appeal and, in May 2006, the RO informed her that her April 2006 statement was accepted as a request to reopen the claims denied in the July 2005 rating decision.  This appeal arises from the April 2006 petition to reopen the previously denied claim of service connection for bipolar disorder.  

Parenthetically, as noted in the Introduction, the RO accepted the April 2006 statement as a new claim for service connection for a mental condition manifested by anxiety, depression, and hallucinations; however, the RO should have styled the Veteran's claim as a petition to reopen the claim of service connection for a psychiatric disability, to include bipolar disorder, PTSD, and any other psychiatric disability manifested by anxiety, depression, and hallucinations, as the differing diagnoses were based upon the same symptoms reported by the Veteran.  See Boggs, supra; Ephraim, supra; Clemons, supra.  

In this regard, the Board notes the Veteran submitted a statement in January 2007, which the RO accepted as a new claim for PTSD but denied in an April 2008 rating decision (issued in May 2008).  The Veteran subsequently filed a petition to reopen PTSD in June 2009, which was denied in an October 2009 rating decision and which the Veteran subsequently perfected for appeal.  See October 2009 NOD; July 2010 SOC; September 2010 VA Form 9.  As noted, the RO should have styled the Veteran's January 2007 and June 2009 claims as a petitions to reopen the claim of service connection for a psychiatric disability, to include bipolar disorder, PTSD, and any other psychiatric disability manifested by anxiety, depression, and hallucinations, as the differing diagnoses were based upon the same symptoms reported by the Veteran.  See Boggs, supra; Ephraim, supra; Clemons, supra.  

Therefore, for the purposes of this decision, the last final decision that adjudicated entitlement to service connection for an acquired a psychiatric disability, to include bipolar disorder, PTSD, and any other psychiatric disability manifested by anxiety, depression, and hallucinations, was the June 2004 rating decision (issued in July 2005).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the last final rating decision (addressing service connection for a psychiatric disability) includes VA treatment records dated from 2004 to 2014, which show the Veteran has had positive depression screens and been variously diagnosed with depression, not otherwise specified, psychosis, not otherwise specified, and schizoaffective disorder.  The Veteran has also submitted a March 2006 private psychiatric examination where she was diagnosed with schizoaffective disorder and PTSD, after reporting that she has been unable to work since being discharged from service due to her depression.  The Veteran also submitted statements from Dr. L.S.W., dated January 2005 and June 2006, which state that she treated the Veteran while they both were on active duty and she remembers (1) the Veteran had problems in relationships with members of her command and (2) that she was depressed, anxious, and angry about how she was being treated.  While Dr. LSW noted the Veteran was also concerned about problems with her boyfriend/husband and members of his family, she stated that the military was a significant stressor for the Veteran  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for an acquired psychiatric disorder. 

At the time of the June 2004 rating decision, there was no confirmed diagnosis of PTSD of record and no evidence showing that an acquired psychiatric disability was possibly related to service.  As noted, the March 2006 private psychiatric examination contains a diagnosis of PTSD, the VA treatment records contain a diagnosis of psychosis, and Dr. LSW stated the Veteran's military service was a significant stressor for her.  

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the June 2004 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the Board finds that the March 2006 private psychiatric examination, the post-service diagnosis of psychosis, and June 2006 statement from Dr. LSW are "material" in that they address (1) whether there is a diagnosis of PTSD during the pendency of the appeal and (2) the element of whether there is evidence relating the Veteran's psychiatric disability to her military service.  With respect to the March 2006 private psychiatric evaluation, the Board notes that the examiner did not state whether the PTSD or schizoaffective disorder are likely related to the Veteran's military service but he did note the Veteran's report of being unable to work since being discharged from service due to her depression.  The post-service diagnosis of psychosis raises a question of whether the Veteran manifested any such psychosis during her first post-service year and Dr. LSW's statement asserts that the Veteran's service was a significant stressor, to which her current psychiatric disability may be related.  

Hence, while not definitive, as explained in the remand below, this evidence raises a reasonable possibility of substantiating the Veteran's claim of service connection for an acquired psychiatric disability.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claims for service connection for an acquired psychiatric disability has been received, to this limited extent, the appeal as to this matter is granted.


REMAND

As discussed above, the Board is reopening the Veteran's claim for service connection for an acquired psychiatric disability, including PTSD, bipolar disorder, schizoaffective disorder, and any other psychiatric disability manifested by anxiety, depression, and hallucinations.  However, the Board's review of the claims file reveals that further RO action on the reopened claim is warranted.

Review of the record reveals that the Veteran was afforded a VA mental disorders examination in December 2012 in order for a physician to reconcile the various psychiatric diagnoses of record and provide a nexus opinion.  After reviewing the record and examining the Veteran, the VA physician rendered a diagnosis of adjustment reaction, which he opined was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, stating that adjustment reaction is usually a time limited condition reactive to life's circumstances and, thus, a nexus or connection cannot be made between this condition and military service.  

The VA physician stated that PTSD could not be diagnosed because the Veteran's stressor has not been verified and that, while she had isolated symptoms of PTSD, the full DSM-IV criteria are not met.  With respect to reconciling the varying diagnoses, the VA physician stated that the Veteran's endorsement of improbable symptoms, as documented in the mental health history, reduces the validity and accuracy of the Veteran's account and calls into question the previous diagnoses of bipolar disorder, psychosis, etc,. as they depend on history in some part.  In this regard, the examiner noted that no psychosis was seen on examination, and he also noted the Veteran did not appear depressed and gave no convincing history of depression.  

Upon review of the December 2012 examination and opinion the Board finds that further medical opinion is needed in this case.  It does not appear the examiner adequately considered the lay and medical evidence of record, particularly as it pertains to the symptoms the Veteran has manifested throughout the pendency of this appeal and the varying diagnoses that have been rendered based upon those symptoms.  Instead, it appears the VA examiner disregarded the Veteran's statements and the other diagnoses of record because she endorsed "improbable symptoms;" but the examiner did not identify the symptoms he deemed improbable; nor did he persuasively discredit the other diagnoses of record, particularly the diagnosis of schizoaffective disorder which is reflected in VA and private treatment records since 2006 to the present.

Moreover, with respect to a diagnosis of PTSD, the December 2012 VA examiner merely stated that the Veteran's stressor had not been confirmed, without addressing whether the reported sexual assault was corroborated by "marker" evidence.  In this regard, the Veteran's service treatment records show the Veteran reported having problems with a fellow service member who was trying to hit on her and that she sought psychiatric treatment and counseling during service.  

In light of the foregoing deficiencies, as well as the Veteran's consistent reports of sexual harassment and assault during service, the statements submitted by Dr. LSW in January 2005 and June 2006, and the service treatment records which show problems with fellow service members during her period of active duty, the Board finds the Veteran should be afforded a new VA examination to determine if she has an acquired psychiatric disorder that was incurred in or is otherwise related to her period of active military service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the appellant why one will not or cannot be provided).  The VA examiner will be requested to carefully review the service treatment and personnel records to determine whether there is credible corroborating evidence of a military sexual trauma (MST) in service.  

The Board also finds that additional development should be taken in an attempt to corroborate the Veteran's report of a sexual assault/harassment in service.  The Veteran has asserted that, in approximately June 1990, a Petty Officer Lawrence sexually harassed her by propositioning her and attempting to force himself upon her.  She has asserted that she reported this incident to the Executive Officer and wrote a report that was sent up the chain of command, and that the Petty Officer Lawrence was moved to another command.  See statements from the Veteran dated August and September 2009 and September 2010.  

VA regulations note that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants and evidence from sources other than the Veteran's service records may provide credible evidence of an in-service stressor premised on personal assault.  See 38 C.F.R. § 3.304(f)(5); Patton v. West, 12 Vet. App. 272, 281 (1999); YR v. West, 11 Vet. App. 393, 399 (1998); see also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims for Service Connection for PTSD Based on Personal Trauma (Dec. 13, 2005). 

To date, the AOJ has not attempted to verify whether the Veteran's unit or command included a Petty Officer Lawrence who was transferred to another command in approximately June 1990.  The AOJ will have an opportunity to do so while this claim in remand status.  

Finally, given that a period of time will lapse while this appeal is being remanded, the AOJ should ensure that all outstanding VA treatment records, dated from January 2014 to the present, are associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA records of evaluation and/or treatment dated since January 2014 and associate them with the claims file.

2. The AOJ should conduct all development deemed necessary to corroborate whether a Petty Officer Lawrence was moved from the Veteran's unit to another command in or around June 1990 (as reported by the Veteran).  See statements from the Veteran dated August 2009, September 2009, and September 2010.  Any evidence obtained should be associated with the claims file.  

3. After all records and/or responses received have been associated with the claims file, schedule the Veteran for appropriate examination to determine the nature and etiology of any psychiatric disability manifested during the pendency of this appeal, including PTSD, bipolar disorder, schizoaffective disorder, and any other disability manifested by anxiety, depression, or hallucinations.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The RO should identify for the VA examiner any corroborated PTSD stressors.

a. The examiner is asked to evaluate whether the Veteran manifests PTSD and, if so, identify the stressors supporting the diagnosis.

If the stressor supporting the PTSD diagnosis is a personal/sexual assault, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any behavior changes were demonstrated in service or shortly thereafter and, if so, whether such changes may be indicative of a personal/sexual assault having been committed upon the Veteran in service. 

b. The examiner is also asked to identify any and all acquired psychiatric disability other than PTSD currently experienced by the Veteran.  Based on a review of the Veteran's claims file, the results of the examination, and the Veteran's statements regarding the development and treatment of her symptoms, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that each diagnosed acquired psychiatric disability other than PTSD, to include bipolar disorder, schizoaffective disorder, and depression, if diagnosed, is related to active service or any incident of service, to include the traumatic in-service events reported by the Veteran.  

c. The examiner must attempt to reconcile the varying psychiatric diagnoses of record, to include a statement as to the validity of the diagnoses of record and an explanation and rationale provided in support of each conclusion.  The examiner must provide the opinion requested in (b) as to any valid psychiatric diagnoses of record.  

d. With respect to any and each diagnosed psychosis, the examiner should identify whether the Veteran manifested any symptoms of psychosis in service or within one year from service discharge.

The examiner should note that the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  See 38 C.F.R. § 3.384.  

e. In answering the foregoing, the examiner should note that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms she experiences, including when those symptoms were incurred and how long they have persisted.  The examiner must also consider the Veteran's mental health treatment records, as well as other pertinent medical evidence of record.

f. A complete rationale must be provided for any opinions expressed.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations and considers all evidence added into the record since the January 2014 SSOC, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


